Citation Nr: 9932183	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for impotency with 
erectile dysfunction.  

2.  Entitlement to a compensable evaluation for amebic 
dysentery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from April 1942 to 
July 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's impotency with erectile dysfunction is 
not shown to have had its origin in service or to have 
resulted from the use of Emetine to treat amebic dysentery 
during service.  

2.  There is no competent evidence linking impotence to a 
herniorrhaphy.  

3.  The appellant's gastrointestinal symptoms include stomach 
cramps and diarrhea that results in four to five bowel 
movements daily, for which he takes Kaopectate.  


CONCLUSIONS OF LAW

1.  Impotency with erectile dysfunction was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303(d) (1999).  

2.  The schedular criteria for an evaluation of 10 percent 
for amebic dysentery are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7321 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  Impotency with Erectile Dysfunction

The appellant asserts that his impotency with erectile 
dysfunction has been present since service, and that it 
resulted from the use of Emetine, which was used to treat his 
amebic dysentery on several occasions in service.  He also 
reports that he experienced total loss of erection from 1982, 
when he underwent a hemorrhoidectomy, to 1991, when he 
underwent a penile implant, and he blames his inability to 
have an erection during that time on the anesthesiologist who 
was involved with the 1982 hemorrhoidectomy.  He argues that 
the fact that he fathered two children in the 1960's does not 
render his claim of impotency since service impossible 
because, he claims, on each occasion he was given medications 
to assist his sexual ability and was able to impregnate his 
spouse although his semen only went to the entrance of the 
vaginal canal.  

The Board finds that the appellant's claim for service 
connection for impotency with erectile dysfunction is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims which are plausible because there 
is evidence that he is impotent with erectile dysfunction, 
and VA physicians have stated that the impotency could be 
related to the use of Emetine during service to treat the 
appellant's amebic dysentery.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a medical 
opinion need not be expressed in terms of certainty in order 
to serve as the basis for a well-grounded claim (Lathan v. 
Brown, 7 Vet. App. 359, 366 (1995)), and it indicated in 
Molloy v. Brown, 9 Vet. App. 513, 516 (1996) that the use of 
the word "could" does not render a medical opinion without 
any probative value.  All relevant facts have been properly 
developed with regard to this claim and no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. §§ 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

While service medical records show that the appellant was 
hospitalized on several occasions for treatment of amebic 
dysentery, which included the use of Emetine, those records 
do not reveal any finding or treatment for impotency or 
penile dysfunction.  

Review of the medical evidence in the claims file reveals 
that the initial clinical evidence pertaining to the 
appellant's sexual problems is a notation in a January 1983 
outpatient record, which indicated that he had expressed a 
feeling of disappointing sexual activity.  

Of record are medical reports from a sexologist, dated in 
November 1986 and January 1987.  In the first report, the 
sexologist indicated that the appellant was experiencing a 
moderately severe psychological disorder.  The appellant was 
noted to have had a history of difficulties in interpersonal 
relationships and to be unable to sustain a meaningful and 
trustworthy relationships.  The sexologist stated that the 
appellant appeared to have a deflated self-esteem and a 
strong sense of personal inadequacy and failure, and he 
opined that these behavior traits were likely chronic in 
nature and no doubt contributed to the appellant's current 
erectile dysfunction.  In the January 1987 report, the 
sexologist indicated that the appellant had begun 
psychotherapy to resolve his erectile dysfunction, and that 
for the past three weeks had been able to attain and maintain 
erection for successful sexual intercourse.  

Private medical records show that the appellant reported in 
October 1987 that he had experienced impotence on and off 
since the 1940's, and that his current problem with impotency 
had occurred after a VA hemorrhoid operation during which he 
went into urinary retention.  He stated that ever since that 
operation he had been unable to obtain a satisfactory 
erection.  He described occasional early morning erections 
that were non-turgid and underwent rapid detumescence, good 
desire, and normal ejaculation.  It was noted that .7 cc's of 
Papaverine were injected into the left corporal body, with a 
good erection obtained 15 minutes later.  A November 1987 
follow-up visit indicated that after the injection of 
Papaverine into the left corporal body the appellant had 
obtained a semi-turgid erection that had lasted 15 to 20 
minutes, and that he had undertaken intercourse that evening 
but his penis had undergone detumescence with vaginal 
penetration.  The impression in November 1987 was organic 
impotence and possible venous leak syndrome.  A corpus 
cavernosogram was performed later in November 1987, and the 
impression was an abnormal cavernosogram showing leakage into 
the superficial dorsal veins of the penis.  

VA outpatient records show that the appellant reported a 
diminished sex drive and occasional impotence in August 1987, 
and that he was seen at a VA urology clinic in December 1987 
for evaluation of impotence, at which time it was noted that 
there was a dorsal vein leak.  Impotence was diagnosed in 
January 1988.  Records dated in February 1990 and April 1990 
show diagnoses of impotence.  

The appellant underwent a penile prosthesis implant during 
private hospitalization in November 1990.  The hospital 
report noted that he had a three year history of soft and 
short-lasting erections.  

At a July 1993 VA medical examination, the appellant stated 
that he had experienced total loss of erection between 1982 
and 1991, which he blamed on the anesthesiologist at his 1982 
hemorrhoidectomy because after that surgery he was totally 
incapable of having an erection.  The examiner indicated that 
medicines like Carbarsone and Emetine could cause sexual 
dysfunction during the course of therapy, but that he was not 
aware that it could cause long-term damage.  The examiner 
opined that the original damage of impotency could have been 
drug induced, which was then overtaken by adverse 
psychological problems.  

In an October 1994 medical statement, the Chief Resident of 
the Urology section at a VA medical center provided a medical 
statement with regard to the appellant's erectile 
dysfunction.  The physician stated that while there was no 
specific evidence that Emetine caused erectile dysfunction, 
the drug was known to be quite toxic with potential neural 
and vascular side effects, both of which might contribute to 
the development of erectile dysfunction.  He went on to say 
that a temporal relationship between the appellant's 
treatments with Emetine and the development of his erectile 
dysfunction seemed to exist, and, thus it was possible that 
Emetine might either be responsible or have contributed to 
the appellant's erectile dysfunction.  

Another physician in the Urology section at the VA medical 
center indicated in a December 1994 statement that he had 
reviewed the literature on Emetine and found that it appeared 
to be a very toxic medicine with adverse effects that 
included neuromuscular weakness and cardiovascular problems, 
with the long term effects unknown.  The physician noted that 
there was no specific mention in the literature of a causal 
relationship between Emetine and erectile dysfunction, but 
that it was conceivable that the drug's neuromuscular and 
cardiovascular effects resulted or played a role in the 
appellant's impotency.  

In a January 1998 medical statement, an internist stated that 
the literature on Emetine indicated that it was a toxic drug, 
especially in large amounts, and that its toxicity included 
neuromuscular dysfunction.  She opined that while there was 
no specific mention of erectile dysfunction being 
etilogically related to treatment with Emetine, it was 
possible that due to its neuromuscular toxicity Emetine may 
have caused or played a role in the appellant's sexual 
dysfunction.  


In February 1995, the appellant underwent a polygraph test, 
and he answered "yes" to questions of whether he had 
suffered from erectile dysfunction since service and whether 
he had experienced loose stools during bowel movements.  The 
examiner stated that the appellant's physio-psycho responses 
to questions were clear and consistent with truthfulness.  

At February 1995 RO and April 1998 video conference hearings, 
the appellant described his erectile dysfunction over the 
years, indicating that he had experienced problems with 
impotence since service.  At the February 1995 hearing, he 
stated that although he had fathered two children in the 
1960's his semen on those occasions had only been deposited 
at the entrance to his wife's vaginal canal, notwithstanding 
that he was given medicine to assist with sex.  

In response to a request by the Board for an independent 
medical opinion, M. J. Naslund, M.D., reviewed the 
appellant's claims file and submitted an opinion in May 1999 
as to whether there was a relationship between the 
appellant's impotency and either the Emetine treatments he 
received for amebic dysentery in the 1940's or his 1982 
hemorrhoid surgery.  The physician stated that he thought it 
was extremely unlikely that Emetine had anything to do with 
the appellant's erectile impotence, given the following 
facts: the appellant fathered two children in the 1960's; the 
35 year gap between the medication dosage in service and the 
initial complaints of impotence in the 1980's, for which the 
physician felt there was no explainable mechanism; the 
appellant's attempt to link his erectile dysfunction to 
hemorrhoid surgery in 1982, for which the physician felt 
there was no explainable mechanism; and the absence in 
medical literature of any mention of Emetine as a medication 
that could lead to erectile impotence.  The physician thus 
opined that it was more likely than not that the appellant's 
impotence was not related to the Emetine treatments in 
service, and that it was not related to the 1982 hemorrhoid 
surgery.  

After careful longitudinal review of the evidence presented, 
the Board finds that the preponderance of the evidence is 
against the proposition that the appellant's impotency with 
erection dysfunction is related to his treatment with Emetine 
in service or to his hemorrhoid surgery in 1982.  Although 
the statements from the two VA urologists, the internist, and 
the examiner at the July 1993 VA medical examination speak of 
a relationship between the appellant's Emetine treatment in 
service and his current impotence with erectile dysfunction, 
the Board finds that those opinions are less than convincing.  
Each acknowledges that there is no specific medical evidence 
of any etiological relationship between the use of Emetine 
and erectile dysfunction, and each discusses the possibility 
of a relationship between Emetine and the appellant's 
impotency because of the drug's toxicity that may affect 
neuromuscular functioning generally.  Furthermore, those 
physicians based their statements on history provided by the 
appellant concerning his claimed impotence since service- a 
fact not established by the medical evidence of record.  
However, the independent medical opinion from Dr. Naslund set 
out four reasons why he felt that it was more likely than not 
that the appellant's impotence was not related to the Emetine 
treatments in service.  Although the appellant testified at 
his hearings that his impotence is related to service, his 
testimony in this regard is not competent evidence.  As a 
layperson, he is not competent to offer an opinion regarding 
medical etiology.  The Board also notes that there is no 
competent medical evidence indicating a link between the 
appellant's 1982 hemorrhoid surgery and his impotency.  Since 
the preponderance of the evidence is against the finding of a 
nexus between the veteran's impotency with erectile 
dysfunction and either service or any incident therein or 
hemorrhoid surgery, service connection for that disorder is 
not warranted.  

II.  Amebic Dysentery

The appellant contends that he experiences gastrointestinal 
symptoms related to the amebic dysentery for which he 
received treatment on several occasions during service, and, 
therefore, the disorder should be assigned a compensable 
evaluation.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
a compensable evaluation for amebic dysentery have been 
properly developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
for amebic dysentery on several occasions with medications 
that included Emetine.  

An April 1948 VA medical examination did not reveal any 
residuals of amebic dysentery, and the diagnoses included 
residuals of amebic dysentery by history.  

An October 1993 VA outpatient record noted that the appellant 
complained of a two month history of sharp pains in his 
stomach, which would occur every three to four days and last 
for about ten minutes, and which were not associated with 
eating or bowel movements.  

The appellant described gastrointestinal symptoms at his 
February 1995 and April 1998 hearings, which he associated 
with his amebic dysentery.  He reported that he experienced 
stomach cramps and four to five bowel movements a day, and 
that he would eat several snacks a day, as directed.  He also 
related that he would experience weight losses over periods 
of time that were in the 10 to 15 pound range.  He indicated 
that he had problems with a lot of gas but did not have any 
problems with anemia.  

Service connection was granted for residuals of amebic 
dysentery by a September 1946 rating decision, and a 10 
percent evaluation was assigned under Diagnostic Codes 7321-
7323 from July 9, 1946.  A July 1948 rating decision reduced 
the evaluation to a noncompensable rating, effective March 1, 
1948.  

Although the appellant's amebic dysentery has been rated 
under Diagnostic Code 7322 for bacillary dysentery, the Board 
finds that the disorder is more properly rated under 
Diagnostic Code 7321 for amebiasis.  When amebiasis is 
manifested by mild gastrointestinal disturbances, lower 
abdominal cramps, nausea, gaseous distention, and chronic 
constipation interrupted by diarrhea, a 10 percent evaluation 
is assigned.  If the condition is asymptomatic, a 
noncompensable evaluation is assigned.  Note:  Amebiasis with 
or without liver abscess is parallel in symptomatology with 
ulcerative colitis and should be rated on the scale provided 
for the latter.  Similarly, lung abscess due to amebiasis 
will be rated under the respiratory system schedule, 
diagnostic code 6809.  38 C.F.R. § 4.114, Diagnostic Code 
7321.  

When evaluating ulcerative colitis, a 100 percent rating is 
assigned if the condition is pronounced, resulting in marked 
malnutrition, anemia, and general debility, or involving 
serious complication as liver abscess; a 60 percent rating is 
assigned if the condition is severe, with numerous attacks a 
year and malnutrition, and health is only fair during 
remissions; a 30 percent rating is assigned if the condition 
is moderately severe, with frequent exacerbations; and a 10 
percent rating is assigned if the condition is moderate, with 
infrequent exacerbations.  38 C.F.R. § 4.114; Diagnostic Code 
7323.  

After reviewing the clinical findings and the appellant's 
testimony at his hearings, the Board believes that his 
complaints of mild gastrointestinal disturbances, abdominal 
cramps, gas, and diarrhea are as likely as not manifestations 
of amebic dysentery.  Therefore, the Board finds that the 
evidence pertaining to the appellant's gastrointestinal 
complaints more nearly approximates the criteria listed for a 
10 percent evaluation under Diagnostic Code 7321.  
Accordingly, a 10 percent evaluation is granted for residuals 
of amebic dysentery.  

However, the evidence does not demonstrate that his 
gastrointestinal complaints indicate a moderately severe 
disorder, with frequent exacerbations, so as to warrant a 
higher evaluation under Diagnostic Code 7323.  Thus, the 
Board is unable to identify a basis to grant an evaluation 
greater than 10 percent for the appellant's residuals of 
amebic dysentery.  


ORDER

Service connection is denied for impotency with erectile 
dysfunction.  

A 10 percent evaluation is granted for residuals of amebic 
dysentery, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

